oot

“Ly [ne Ursa Sates Desi Coirt
Kor The Middle Distric OF Rennesivania

Gortor Kiki Brown

    

 

 

 

 

e

| Honorable. john E. jones ti
Gildea , @+ Obi 4s

5 US
eo © © @ © @ @ se ge © & &

 

Motion In LimineTo Exclucle Certam Records
Flaite? re{uest4p exclude Prisr Conviction for Adirauated Harassient & Burdlart or Por ares} histor .

| L AAt eR ot _ . . Pre Meg a 4 histoc¥ th Oy ES Gi g leuk a 4

ir Get i any elt “ “his Eun Renin! ieee nd ot Poa te 4b trove Sai WaeUe ont Porm Prelidice

a 4 a t t

PILED
SCRANTON

MAY 2 & 2023

Per, S. {

DEPUTY CLERK
